Koreman, J.
The employment of Terrance Hagen as a nontenured school teacher was terminated by the Superintendent of the Cohoes City School District (District) after a period of three years. Thereupon a grievance based upon his dismissal was filed on his behalf by the Cohoes Teachers Association (Association), which proceeded to binding arbitration under the terms of a collective bargaining agreement. The arbitrator determined that under the agreement, a nontenured teacher could not be dismissed without just cause; that there was no just cause for terminating Terrance Hagen; and that the District violated the provisions of the agreement for the evaluation and review of teachers in terminating Terrance Hagen. As a consequence, the arbitrator directed that he be reinstated as a fourth year teacher for the 1974-75 school year. Special Term granted the application of the District to vacate the arbitrator’s award to the extent of modifying the same to provide that the District shall offer employment to Terrance Hagen as a nontenured teacher for the 1975-76 school year, during which the evaluation machinery may be utilized. Subject to such modification, Special Term also granted the Association’s cross motion to confirm the arbitrator’s award. The Association appeals from that part of the judgment which granted the District’s application to vacate the arbitrator’s award to the extent of the afore-mentioned modification.
It is clear that the arbitrator’s findings of fact and interpretation of the contract may not be set aside (Matter of Associated Teachers of Huntington v Board of Educ., Union Free *26School Dist. No. 3, Town of Huntington, 33 NY2d 229). However, the grant of tenure to a teacher, involving the exercise of academic judgment, is a power vested exclusively in the various boards of education, and represents an area that may not be invaded by the arbitrator. (Matter of Legislative Conference of City Univ. of N. Y. v Board of Higher Educ. of City of N. Y., 38 AD2d 478, affd 31 NY2d 926.) It is well established that where, as here, there has been a finding by the arbitrator that the provisions of the collective bargaining agreement concerning the evaluation procedures have been violated by the District, the powers of the arbitrator are limited to a direction only that the nontenured teacher be re-employed on a nontenure basis. (Matter of Legislative Conference of City Univ. of N. Y. v Board of Higher Educ. of City of N. Y., supra; Red Jacket Cent. School Dist. v Red Jacket Faculty Assn., 45 AD2d 924; Matter of Central School Dist. No. 2 [Livingston Manor Teachers Assn.], 44 AD2d 876; Board of Educ. of Chautauqua Cent. School Dist. v Chautauqua Cent. School Teachers Assn., 41 AD2d 47.) Since Terrance Hagen would attain tenure by operation of law as a direct result of the arbitrator’s award requiring the District to offer him employment as a fourth year teacher for the 1974-75 school year (L 1974, ch 735, § 6, eff Oct. 1, 1974), Special Term correctly concluded that the District should make an offer of employment as a nontenured teacher for the 1975-76 school year, during which compliance with the evaluation procedures could be obtained. Special Term, however, was not empowered to modify the arbitrator’s award but rather was required to remit the matter to the arbitrator for such modification (CPLR 7511, subd [c]).
The judgment should be modified, on the law, by striking the first paragraph thereof and by substituting therefor: "petitioner’s application to vacate arbitrator’s award granted to the extent that the remedy furnished by the arbitrator is vacated, matter remitted to the arbitrator with a direction to order the Cohoes School District to reinstate petitioner, Terrance Hagen, as a teacher for the period of one year without tenure, during which period the evaluation machinery may be utilized”, and, as so modified, affirmed, without costs.